 In the Matter of EAGLEPENCIL COMPANY,EMPLOYERandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO. 3,AFL, PETITIONERCase No. O-RC-876.Decided April 20, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Lloyd S.Greenidge, hearing officer of the National Labor Relations Board.During the course of the hearing and at its close, the Intervenor 1and the Employer moved to dismiss the petition on the ground that theAct is unconstitutional.In theRite-Form Corsetcase,2 the Boardconsidered and rejected substantially the same contention urged herein.For the reasons set forth in that case, the motion to dismiss is denied.3The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed .4Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employeesof the Employer.aUnitedPencil Workers,LocalIndustrialUnion, No 34, CIOaMatter of Rtite-Form Corset Company, Inc.,75 N. L. R. B. 174.The Employer's and Intervenor'smotion to dismiss the petition on the ground thatthe unit sought is inappropriate is also denied for the reasons given below.*At the hearing,the Intervenorand its parentbody, theCongress of Industrial Organi-zations, soughtto intervenein this proceeding on the basis of existing contractual interests.,over the Petitioner's objection,the hearing officer granted the Intervenor'smotion, butdenied the motionof the CIOon the ground that it had no contractual interest.Thehearing officer's rulings in this matter are hereby affirmed*Chairman Herzog andMembers Houstonand Gray.82 N. L.R. B., No. 33.263 264DECISIONSOF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.54.The appropriate unit :The Petitioner seeks a unit consisting of all electrical maintenancemechanics and assistants employed by the Employer in New YorkCity, excluding all other employees, and all supervisors.The Em-ployer and the Intervenor contend that the proposed unit is inappro-priate because of the history of collective bargaining involving theseemployees on a plant-wide basis,6 and because of the integration oftheir work with that of other engineering division employees.The Employer is engaged in the manufacture of pencils and otherstationery articles.Its plant comprises approximately 10 buildingsand is divided into several major departments, one of which is desig-nated as the department of manufacturing. Included within thisdepartment are approximately 4 production divisions and 1 non-pro-duction division, known as the engineering division.The engineeringdivision is under the direction of a plant engineer, and is subdividedinto a number of departments, including an electricians' department,each of which is under the immediate supervision of a supervisor whois directly responsible to the plant engineer.The unit proposed by the Petitioner would include all electricalmaintenance mechanics in the plant and consists of approximately sixemployees.Of these six employees three are classified as Grade Aelectricians, one as Grade B electrician, one as Grade C electrician,and one as'helper; the difference in grade classifications being depend-ent upon the degree of skill and knowledge possessed by the respectiveemployees.The Employer has no classification of journeymen elec-tricians and does not maintain any apprenticeship training program.Grade promotions are dependent primarily upon ability andvacancies.'The Employer's plant and machines are powered by electricity.The electrical maintenance mechanics are housed in a shop which isapproximately 30 feet square, and is screened off by wire mesh fromThe Intervenor contends that an agreement with the Employer,executed on February11, 1949, is a bar to this proceeding.An earlier contract between the parties, the auto-matic renewal of which was forestalledby theIntervenor's timely notice of modification,expired by its terms on January 31, 1949. Inasmuch as the petition herein was filedon November 17, 1948, prior to the execution of such an agreement,the Intervenor'scontention is without merit.The recordshows that the Intervenor has represented the Employer'semployeeson a plant-wide basis, including the electrical maintenance mechanics,for a period ofapproximately 11 years.'The record shows that a Grade B electrician was advancedto Grade Aelectrician inapproximately 18 months to 2 years and that a helper was advanced to Grade C elec.trician afterapproximately 2 years ; these periods are based upon the experience ofemployees in the proposed unit. EAGLE PENCIL COMPANY265the rest of the engineering departments.They are under the super-vision of the chief electrician and work throughout the plant underplans and specifications which must be approved by municipal au-thorities.Their work includes the installation and maintenance ofpower panels, lighting panels, and circuits; the maintenance and wir-ing of electric motors and generators; and the installation and repairof electrical connections to automatic devices, pumps, fire alarms, andair conditioning equipment.Approximately 75 percent of their timeis spent in the performance of electrical installation work, and thebalance of 25 percent in making electrical repairs to production ma-chines.Although at times they work in connection with other em-ployees in repairing or installing machinery and equipment, they areengaged exclusively in electrical work; there is no interchange ofelectricians with employees in other departments of the plant, andno other group of employees performs electrical work.They havesubstantially the same hours and general working conditions as theEmployer's other engineering division employees.We have generally held that employees engaged in craft work of adistinctive nature, possessing skills and performing duties similar tothose of the electrical maintenance mechanics herein, may be severedfrom an existing plant-wide unit according to their wishes as ex-pressed in a self-determination election, notwithstanding a history ofbargaining on a broader basis.8However, we have denied the sever-ance of electricians from a plant-wide unit even in the presence ofdistinctive craft characteristics, when under certain circumstancesthe work performed by the electricians was an integral and inseparablepart of a production process performed on an assembly line basis.9Relying on this exception as expressed in theFordcase,10 the Em-ployer and the Intervenor urge that the electrical maintenance me-chanics perform their functions in such close cooperation with theEmployer's other engineering division employees as to constitute apart of a highly integrated production process.The record in thiscase clearly shows, however, that the Employer's operations are notperformed on such an assembly line basis and that the electrical main-tenance mechanics are not regularly assigned to any portion of theproduction process, but have assignments that take them to all partsof the plant to perform jobs that vary as to type and circumstance."'We conclude, therefore, that the work of the electrical maintenance8Matter of United States Rubber Company,81 N. L.R. B.17;Matter of MergenthalerLinotype Company,80 N. L. R. B.132;Matter of Lockheed Aircraft Corporation, 77N. L R. B 501;Matter of Hughes Tool Company,77 N.L.R. B. 1193.eMatter of Ford Motor Company (Maywood Plant),78 N. L.R. B. 887.io See footnote 9,supra."Matter of Hunter Packing Company,79 N. L. R. B. 197. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDmechanics herein, although essential to the continuous operation ofthe plant, is not analogous to that of the electricians in theFordcase.We find that the electrical maintenance mechanics may, if they sodesire, constitute a separate appropriate unit notwithstanding theirprevious inclusion in a broader unit.However, we shall make nofinal unit determination at this time, but shall first ascertain the de-sires of the employees as expressed in the election hereinafter directed.If, in this election, the employees in the voting group described belowselect the Petitioner, they will be taken to have indicated their desireto constitute a separate collective bargaining unit.We shall not placethe name of the Intervenor on the ballot, as it has not complied withSection 9 (f), (g), and (h) of the Act.We shall direct an election among the following employees in theEmployer's New York City plant :All electrical maintenance mechanics and their assistants, excludingall other employees and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region and subject toSections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, as amended, among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for purposes of collective bargaining,by International Brotherhood of ElectricalWorkers, Local No. 3,AFL.